Citation Nr: 0505511	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  04-05 468	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to monetary burial allowance.



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





REMAND

The RO has indicated that the veteran served on active duty 
from September 1962 to July 1964.  The veteran died on August 
[redacted], 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

A claim for reimbursement or direct payment of burial and 
funeral expenses may be filed by a funeral director if any 
balance of a bill for burial or funeral expenses is unpaid, 
or by an individual whose personal funds were used to pay 
burial, funeral, and transportation expenses, or by the 
executrix of the veteran's estate, the executrix of the 
estate of the person who paid for the veteran's burial or 
provided such service, or an individual acting for the 
veteran's intestate estate who will make distribution of the 
burial allowance to the person(s) entitled under the laws of 
the State of the decedent's domicile.  38 C.F.R. § 3.1601 
(2004).  

In this case, a funeral director filed a claim for payment in 
September 2002, shortly after the veteran's death.  The 
appellant was identified on the application as the person who 
had authorized the funeral services.  It was noted that she 
had been the veteran's fiancée.  The RO denied the funeral 
director's claim in October 2002.  The appellant was also 
notified of the denial.  

In October 2003, the appellant filed a "notice of 
disagreement" with the denial.  Because she had not 
previously filed a claim, see 38 C.F.R. § 3.1601, the Board 
construes this document as a claim for reimbursement of 
burial and funeral expenses.  However, she did not provide 
proof of her standing as a claimant within the meaning of 
38 C.F.R. § 3.1601.  She has shown that she was the veteran's 
attorney in fact while he was alive, but no information has 
been provided about her standing following his death.  
Without information to show that the appellant is a proper 
claimant, it would be inappropriate to address this claim on 
the merits.  

The provisions of 38 U.S.C.A. § 2304 (West 2002) indicate 
that, where a claimant's application is incomplete, VA is 
obliged to notify the applicant of the evidence necessary to 
complete the application.  One year will be afforded the 
applicant to complete the application.  38 U.S.C.A. § 2304 
(West 2002).  In order to comply with this notification 
requirement, this case will be remanded to the RO.  

1.  The RO should notify the appellant of 
the provisions of 38 C.F.R. § 3.1601.  
The appellant should be told to submit 
evidence to complete her application, 
namely evidence showing that she is a 
proper claimant within the meaning of the 
regulation.  She should be told of the 
one-year period for response set out in 
38 U.S.C.A. § 2304.  

2.  If the RO does not grant the benefit 
sought, a supplemental statement of the 
case should be issued.  The appellant 
should be given opportunity to respond to 
the supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).




